Blandford, Justice.
The defendants in error brought their action of ejectment against the plaintiffs in error to recover fifty acres of land, the southwest corner of a certain lot situated in a certain district of Hall county. A verdict was rendered in favor of the defendants in error; and thereupon the plaintiffs in error moved for a new trial upon several grounds. The court overruled the motion for new trial, and this is the error complained of here.
It appears from the record that Rebecca Hulsey went into possession of this land in the year 1886, and remained on it until she died, in 1873; that the defendants in error are her children, and were residing on the land when Findley, tenaiit in possession, together with one Johnson (who had died prior to the trial of this case), purchased the land at sheriff’s sale under an execution against one Cochran; that Findley took the sheriff, who was his brother, to this lot of land upon which the Hulseys lived, and threatened to turn them out of possession unless they would execute and deliver to him a certain deed, conveying all the right, title and claim that they (the Hulseys) had to the land, to Findley and Johnson, the deed covenanting that the Hulseys should give up this land at any time Findley should demand it; and the consideration of the deed being that the Hulseys should have a growing crop on the land which they had raised themselves; that the Hulseys made this deed (which was put in evidence); and that Findley went into possession of the land, and that whatever possession he got to this land was under and by virtue of the deed made to him by the Hulseys.
The Hulseys contend that this deed was procured by duress and fraud. That was the issue made upon the trial in the court below, and it was fairly submitted to the jury by the presiding judge. We think the evidence is clear and unmistakable that this deed was procured by fraud and duress, and is therefore void; and that Findley, having *672taken this deed from the Hulseys, and having gone into possession under it, thereby admitted a prior possession in the Hulseys, and is in no condition to dispute their prior possession. The Hulseys had a right to recover this land upon their prior possession against Findley, who obtained possession under them wrongfully and fraudulently.
There are other points in the case which we deem it unnecessary to notice, as the view we have stated controls the case. We think the court was right in refusing a new trial, and the judgment is affirmed.